Citation Nr: 0014067	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of improved pension benefits.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that the veteran's annual income 
exceeded the maximum allowable pension rate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was granted a nonservice-connected or 
improved disability pension in July 1996 with payments 
effective beginning May 1, 1996.

3.  The veteran began receiving Social Security 
Administration benefits of $773 per month, for an annual 
payment of $9,276, in January 1997.

4.  The veteran's countable annual income for VA purposes is 
in excess of the maximum allowable pension rate for the years 
1996, 1997, 1998, 1999.


CONCLUSION OF LAW

The veteran's countable income is in excess of the maximum 
amount allowable for payment of pension benefits.  38 
U.S.C.A. §§ 1521(a),(b), 5112 (West 1991); 38 C.F.R. 
§§ 3.3(a), 3.23, 3.103, 3.105, 3.271, 3.272, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is seeking entitlement to a restoration of his 
nonservice-connected (NSC), or improved disability pension.  
The veteran originally submitted a claim for entitlement to 
his pension in April 1996.  At the time, the veteran 
indicated that he was unemployed with no source of income.  
As a result of medical evidence demonstrating that the 
veteran was unemployable, entitlement to NSC was granted in 
May 1996.  An effective date of payment of May 1, 1996, was 
established and the veteran was notified of this action by 
means of a letter dated in August 1996.

The August 1996 letter also advised the veteran that his rate 
of pension was dependent on his total income and that his 
payments could be adjusted based on income levels.  He was 
informed that he was to notify VA immediately if he received 
any additional income.  

In January 1997, the RO received notification that the 
veteran had been awarded Social Security Administration (SSA) 
benefits that month.  The letter from SSA indicated that the 
veteran was entitled to monthly benefits beginning in August 
1995.  The letter noted that the veteran had filed for SSA 
benefits in August 1996.  The letter also advised that the 
veteran would receive a lump sum payment of $12,713 for 
payment of benefits due from August 1995 to December 1996.  
Thereafter the veteran would receive payments of $773 per 
month, making the annual amount $9,276.

In January 1997, the veteran was notified that his NSC 
pension would be terminated effective February 1, 1997, based 
on his SSA income.  The veteran was advised that the monthly 
SSA benefit, and his retroactive payment, exceeded the 
maximum allowable pension rate (MAPR) of $8,486.

The veteran then submitted an Improved Pension Eligibility 
Verification Report (EVR) in May 1997, listing only his $773 
monthly SSA payment as income.  He included a VA Form 21-
8416, Medical Expense Report.  However, he indicated on the 
form that he went to a VA hospital for his treatment.

The veteran was again informed in June 1997 that his income 
exceeded the MAPR of $8,486.  

The veteran submitted additional information in January 1998 
and July 1998 consisting of a VA Form 21-526 and another EVR, 
respectively.  He continued to list his SSA income which now 
consisted of $789 per month.  The veteran was again denied 
reinstatement of his pension and notified of this 
determination by way of letters dated in March and July 1998, 
respectively.  The veteran was notified that his annual 
income exceeded the then applicable MAPR of $8,665.

Associated with the claims file is correspondence from the 
veteran to his Congressional representative dated in June 
1998.  In his letter, the veteran indicated that he needed 
the VA pension in addition to his SSA payments in order to 
get by.  He also indicated that he had over $5,000 in 
hospital bills, doctor bills and other bills.  In addition, 
he stated that he had medication bills of $150-200 per month 
and could provide the information if needed.

The VA responded to the veteran's representative in July 
1998.  The history of the veteran's claim was related and the 
reason for denial of his pension claim was explained.  
Specifically, it was explained that the veteran's income 
level exceeded allowable limits.  The letter also informed 
that if the veteran had unreimbursed medical expenses he 
could use them to reduce his countable income.  Additional 
forms for the veteran to report such expenses were included 
with the response.  There is no indication in the claims file 
that the veteran ever submitted any documentation of 
unreimbursed medical expenses, to include costs of 
medications.

Analysis

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 3.23 
(1999).  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3) 
(1999).  A VA pension recipient must notify the VA of all 
circumstances which will affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his 
income has changed.  38 C.F.R. § 3.660(a)(1) (1999).  Pension 
benefits shall be paid at the maximum annual rate reduced by 
the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).  Effective December 1995, the maximum annual rate of 
nonservice connected disability pension for a veteran was 
$8,246; December 31, 1996, $8,486; December 31, 1997, $8665; 
December 31, 1998, $8,778; and, December 31, 1999, $8,989.  
38 C.F.R. § 3.23(a).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly, and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following: welfare, maintenance, 
VA pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses/burials/just 
debts, educational expenses, certain portion of a child's 
income, Domestic Volunteer Service Act program payments, 
distribution of funds under 38 U.S.C.A. § 1718, hardship 
exclusion of child's available income, survivor benefit 
annuity paid by the Department of Defense, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, the portion of proceeds from the cash surrender of 
a life insurance policy which represents a return of 
insurance premiums, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act payments, Alaska Native Claims 
Settlement Act payments, and monetary allowances under 38 
U.S.C.A. § 1805.

In this case, the veteran was encouraged to submit evidence 
of unreimbursed medical expenses to reduce his countable 
income.  He did not provide any evidence to support a 
reduction in his countable income.  As noted previously, in 
computing income, payment of any kind from any source will be 
counted as income unless specifically excluded under 38 
C.F.R. § 3.272.  A review of the provisions of section 3.272 
does not show that the veteran's income meets any of the 
specified exclusions. 

Since the veteran's Social Security benefits are considered 
countable income and since these benefits have amounted to at 
least $9,276 since January 1997 when the veteran began 
receiving monthly payments of $773, with increases since 
then, the veteran's household income exceeds the maximum 
annual rate of pension for a veteran.  Since the pertinent 
facts are not in dispute and the law is dispositive, the 
veteran's claim must be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, although the veteran has not disputed the propriety 
of the discontinuance of his pension benefits, the Board has 
reviewed the actions of the RO in that regard.  The Board 
concludes that the RO properly discontinued the veteran's 
benefits and afforded him appropriate procedural due process.  
38 U.S.C.A. § 5112(b)(4) (West 1991); 38 C.F.R. §§ 3.103, 
3.105 (1999).  The veteran provided notice of his receipt of 
SSA benefits with monthly payments beginning in January 1997.  
As the monthly payments exceeded allowable limits, the RO 
properly terminated his pension effective February 1, 1997.  
Ibid.


ORDER

The Board having determined that the veteran's countable 
income is excessive for the payment of improved disability 
pension, the appeal is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

